IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-78,322-01


EX PARTE BILLY RICHARD RENFRO, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR11648
IN THE 355TH DISTRICT COURT FROM HOOD COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty without an agreed
punishment recommendation and was convicted of murder.  He was sentenced to life imprisonment. 
	On October 31, 2012, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On December 4, 2012, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from trial counsel.  The trial court recommended
that relief be denied.

-2-
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.



Filed: January 30, 2013
Do not publish